EXAMINER’S AMENDMENT AND 
STATEMENT OF REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received January 31, 2022 (the “Response”).  
In response to the Response, the previous (1) rejection of claims 1–20 under 35 U.S.C. 35 U.S.C. § 112(b); and (2) rejection of claims 1–3, 6–10, 11–13, and 16–20 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 1–3, 5–13, and 15–18 are currently pending.  

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Daniel D’Addario on February 7, 2022.

Claim 5 (Currently Amended): The method of claim [[4]] [1], further comprising, in response to the issue being a critical issue, obtaining a confirmation from a user prior to executing the recovery action.

Claim 15 (Currently Amended): The computer-readable storage medium of claim [[14]] [11], wherein the method further comprises, in response to the issue being a critical issue, obtaining a confirmation from a user prior to executing the recovery action.

Allowable Subject Matter
Claims 1–3, 5–13, and 15–18 allowed.
Regarding claim 1, while “A” et al. (US 2021/0152416 A1; filed Dec. 31, 2019)(the ‘416 Publication) teaches activating a set of nodes (fig. 7, device items 502A–C for device items D1–D3) of the graph (“dependency graph” at ¶¶ 23–24; fig. 7 illustrates a dependency graph) corresponding to an issue (“receiving an alert, by the controller device, that a service operating on one of the network devices is experiencing a failure” at ¶ 11; “a failure may be detected on D2 502B” at ¶ 63) and
Ge et al. (US 8,761,029 B2; filed Mar. 6, 2013) teaches determining a recovery action (“displays the identified root cause to the operator 140 (block 1125)” at 12:46–47) for mitigating a root cause (“the root cause event with the highest likelihood as the root cause (block 11145)” at 12:45–46),
the prior art of record does not teach determining whether the issue is a critical issue; and
in response to the issue being a non-critical issue, executing the recovery action on a switch in the network, wherein the switch includes one or more switch components represented in the set of activated nodes of the graph.
Claim 11 by analogy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 20190227860 and 20210152416.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449